Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 11/16/2021 has been entered and carefully considered.
Claims 11-13 and 15 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 11/16/2021, with respect to claim 1 has been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claim 1 has been withdrawn.
Reasons for Allowance
Claims 1-10 and 14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach calculate a matching degree between a configuration of a blockchain network of nodes corresponding to blocks forming a blockchain and a template configuration corresponding to an application scenario of the blockchain network. It is these limitations as they are claimed in the combination with other 
Claims 2-10 and 14 are considered allowable based on their respective dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/JOHN H LE/Primary Examiner, Art Unit 2862